Citation Nr: 1101060	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
that denied the Veteran's application to reopen his claim for 
service connection for a low back disorder.

A June 2009 Board decision granted the Veteran's application to 
reopen his claim, and the claim was reopened and remanded for 
further development.  After such development was completed and 
associated with the claims file, a January 2010 Board decision 
denied the Veteran's claim on the merits.  Subsequently, in 
January 2010, the Veteran's attorney and VA's General Counsel 
filed a joint motion with the United States Court of Appeals for 
Veterans Claims (Court) to vacate that portion of the Board's 
decision that denied service connection for a low back disorder 
and remand the case to the Board.  The Court granted the motion 
in August 2010, thereby vacating the Board's decision and 
remanding the matter to the Board for further review.  
Subsequently, the Board acknowledges that the Veteran submitted 
additional evidence accompanied by a waiver of review by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 
(2010). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the most probative evidence of record is 
against finding that the Veteran currently has a low back 
disorder etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  See 
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a 
low back disorder, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2010).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated July 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The 
letter informed the Veteran of what information or evidence was 
needed to support his claim, what types of evidence the Veteran 
was responsible for obtaining and submitting to VA, and which 
evidence VA would obtain.

Because the Veteran's claim of entitlement to service connection 
for a low back disorder is denied, as explained below, the Board 
finds that any notice deficiencies regarding the assignment of 
disability ratings and effective dates is moot.  See Dingess, 19 
Vet. App. 473.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
Veteran's service treatment records, private treatment records, 
and VA treatment records are all in the file.  The Veteran has 
not identified any outstanding records relevant to his claim.  
The Board finds that the record contains sufficient evidence to 
make a decision on the Veteran's claim.

VA's duty to assist generally includes the duty to provide a VA 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  As 
noted above, in June 2009, the Board remanded the Veteran's claim 
for further development, to include so that the Veteran could be 
afforded a VA examination.  Pursuant to the Board's remand, in 
August 2009, the Veteran was provided with a VA examination 
relating to his claim.  The VA examiner reviewed the claims file, 
examined the Veteran, elicited a history from him, provided the 
requested opinion, and the examiner provided adequate, thorough 
reasoning for his conclusions.  In light of the above, the Board 
finds that there has been more than substantial compliance with 
the Board's remand directive, and that record contains sufficient 
evidence to make a decision with regard to the Veteran's claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, in 
light of the Court's recent decision in Nieves-Rodriguez, 22 Vet. 
App. 295 (2009), and in light of the January 2010 joint motion, 
the Board notes that it finds the examination to be adequate and 
the examiner's opinion to be non-speculative, as explained in 
further detail below.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Army from January 1942 
to January 1946.  
He alleges that he has had lower back pain ever since an injury 
he incurred in service.  Specifically, he alleges that in August 
1944, while in the process of deboarding his ship in the South 
Pacific theater with a full pack on and a rifle, his ship was 
accidentally "swiped" by another U.S. ship, which collision 
caused him to fall and injure his back and right leg.  He claims 
that he was helped onto shore by his comrades and was then too 
busy digging holes for protection to get immediate medical help, 
but that he was later informally treated by the doctors with whom 
he served in a medical detachment company (rather than being 
formally treated at sick bay).  See Veteran's Statements, 
September 2003 and February 2005.

As an initial matter, the Board acknowledges records in the 
claims file that indicate that the Veteran's ship was in fact 
involved in a collision with another ship in August 1944.  The 
Board also acknowledges that the Veteran's service personnel 
records show that he served with a medical detachment company.  
See Service Personnel Record, January 1946.  The Board notes that 
none of the Veteran's service treatment records or induction and 
separation examination reports, however, reflect that the Veteran 
had any back problems or any injury in August 1944, or that he 
incurred any injuries relating to the collision in August 1944.

The first record of complaint of any back problems is a February 
2001 private treatment record from Dr. B., dated almost 60 years 
post-service, that reflects "wrenched back shoveling snow."  

A March 2003 VA treatment record reflects that the Veteran 
presented to establish care at the VA medical center, and that 
with regard to his history of any "accidents/traumas," he 
reported that a tractor flipped on him in the 1960s and that he 
has had back problems ever since.  Likewise, a subsequent 
November 2003 VA treatment record reflects that the Veteran again 
reported a history of being pinned under a tractor, albeit this 
record reflects the Veteran reported the accident occurring back 
in 1952 (and that his eye popped out as a result).  The Board 
notes that, generally, statements made for the purpose of medical 
diagnosis or treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive a proper diagnosis or treatment.  See White v. Illinois, 
502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

Private chiropractic records prepared by Mr. E.D. reflect that he 
treated the Veteran for complaints of back pain over 300 times 
from October 2001 through December 2008, and no mention was ever 
made in any of the treatment records of any history of any back 
injury in service (or any tractor accident in the 1950s or 60s).  
Rather, the chiropractic treatment records prepared by Mr. E.D. 
reflect that the Veteran complained of back pain due to 30 post-
service incidents.  Specifically, these records reflect that the 
Veteran complained of experiencing back pain due to missing a 
step in October 2001, bike riding in March 2002, missing a ladder 
step in August 2002, changing a tire in August 2002, cutting 
branches in December 2002, missing a step on a ladder in December 
2002, taking down a Christmas tree in January 2003, getting a 
drill out of drawer in January 2003, getting tangled in a dog 
leash and falling in February 2003, working in a corn combine in 
June 2003, riding a lawn mower in July 2003, raking leaves in 
November 2003, shoveling snow in December 2003, taking down 
Christmas lights in January 2004, slipping on ice in January 
2004, digging a hole March 2004, an guttering falling while 
hanging it in June 2004, missing a step on a ladder and falling 
in September 2004, putting up Christmas lights in December 2004, 
moving cement blocks in January 2005, shoveling snow and ice in 
January 2005, lifting a mower in April 2005, pulling Christmas 
decorations in November 2005, moving furniture into an attic in 
February 2006, trimming bushes in May 2006, falling over a cart 
in August 2006, tripping over a cord October 2006, moving a box 
down the stairs in March 2007, tripping on a sidewalk in July 
2007, and stumbling on a curb in August 2007.  The Board notes 
again that statements made for the purpose of medical diagnosis 
or treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive a 
proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 
346, 356, 112 S.Ct. 736 (1992).  

The August 2009 VA examination report reflects that the Veteran 
reported a history of injuring his back in service from being 
knocked down and falling while wearing a heavy pack when his ship 
was struck by another ship, and experiencing back pain ever 
since.  The examiner noted that he reviewed the claims file, 
including the Veteran's service treatment records, and that there 
was no documentation of any back injury in the service records.  
Also, the examiner noted the Veteran's post-service occupational 
history of meat cutting from 1946 until he retired in 1978, and 
then occasional farming, both of which the examiner noted 
involved labor on his back.  The examiner also noted the 
Veteran's post-service history of several back injuries and 
treatment, including the above private chiropractic records (and 
the examiner specifically outlined 19 of the above noted 30 back 
injuries reported by the Veteran to his chiropractor).  The 
examiner recorded a diagnosis of lumbar spine degenerative 
osteoarthritis and disc disease, and opined that "it is 
apparent" that his condition was "most likely due to post-
service injuries and occupations."  

Clearly, the Veteran has a current low back disorder.  The Board 
will now address whether the Veteran's low back disorder is 
related to service.

The Board finds the opinion of the August 2009 VA examiner to be 
the most probative evidence of record with regard to whether the 
Veteran's low back disorder is related to service.  As noted 
above, the August 2009 VA examiner opined that the Veteran's low 
back disorder was "most likely" due to his post-service 
occupations and multiple post-service back injuries reflected in 
the Veteran's post-service medical records.  The Board notes that 
the August 2009 VA examiner's report includes the most thorough 
rationale of any opinion of record, as it takes into account not 
only a review of the claims file and an interview and physical 
examination of the Veteran, but particularly because it takes 
into account his post-service occupational history of meat 
cutting and farming, as well as his post-service history several 
back injuries documented in his post-service treatment records.  
The Board emphasizes that there is no other medical opinion of 
record that takes into account the Veteran's post-service 
occupational history of meat cutting and farming as well as his 
several post-service back injuries.

While the Board acknowledges that the August 2009 VA examiner 
added in his report that to attribute the Veteran's current back 
condition to his reported, undocumented in-service back injury in 
1944 would be mere speculation, particularly in light of all of 
his documented post-service injuries and in light of the fact 
that post-service he engaged in two occupations requiring 
physical labor, the Board emphasizes that these notations do not 
render the examiner's opinion that the Veteran's low back 
disorder is most likely not related to service speculative and 
therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2009).  Rather, the Board notes that the VA examiner 
explicitly opined that "it is apparent" that the Veteran had 
been a very active person post-service and incurred multiple 
post-service injuries to his back, that it was "apparent" that 
the Veteran's back disorder is due to his post-service 
occupations and multiple documented post-service injuries, and 
that that it was "apparent" that he was advanced in age and 
that arthritic changes would be expected to be present in his 
spine "in any case."

The Board acknowledges several other treatment records and 
letters prepared by private physicians in the claims file that 
the Veteran cites in support of his claim.  

Specifically, the Board acknowledges a January 2005 treatment 
record prepared by Dr. M.B. in which he noted the Veteran's 
reported history of injuring his back in service and of 
experiencing back pain since then, and that an x-ray revealed an 
"interbody fusion between L1 and L2 suggestive of old injury."  
The Board also acknowledges a subsequent June 2005 treatment 
record prepared by Dr. M.B. in which he again briefly notes the 
Veteran's reported history of a back injury in service and 
experiencing severe back pain his ever since, and in which he 
opined that the Veteran developed arthritis secondary to the in-
service back injury and that "it appears that this patient has a 
service-connected injury ever since 1944."  

The Board finds these January 2005 and June 2005 opinions of Dr. 
M.B., however, to be of little probative value for several 
reasons.  First and foremost, while the January 2005 record makes 
reference to an "old injury," neither the January 2005 or the 
June 2005 record makes any reference whatsoever to the Veteran's 
post-service history of 30 post-service back injuries noted in 
the chiropractic records or his reported history of being pinned 
under a tractor.  The Board further notes that while the January 
2005 treatment record from Dr. M.B. includes the Veteran's 
reported history of a back injury in service at the outset in 
noting the overall "history of present illness," and while the 
"physical examination" portion of the record includes "x-ray:  
Interbody fusion between L1 and L2 suggestive of old injury," 
the Board notes that Dr. M.B. never explicitly opined in this 
record that the fusion at L1 and L2 shown on x-ray, or any other 
back disorder, was due to his reported back injury in service - 
and the Board may not draw its own medical conclusions.  
Secondly, while Dr. M.B. clearly opined in the later June 2005 
treatment record that the Veteran developed "arthritis" in his 
back "secondary to the injury he had back in 1944," and that 
"since this time he has had severe back pain that has plagued 
his whole life," the Board notes, again, that no mention is made 
whatsoever in either of these January 2005 or June 2005 records 
from Dr. M.B. of the Veteran's post-service history of multiple 
back injuries noted in the chiropractic records from Mr. E.D. nor 
the 1952 or 1960s tractor accident noted in the 2003 VA treatment 
records  Furthermore, the Board notes that while the January 2005 
record includes a clinical findings of a fusion at L1-L2 
suggestive of old injury, no mention of any relationship between 
the fusion and the reported in-service back injury is noted in 
the later June 2005 record - in fact, no "fusion" is noted at 
all in the June 2005 record.  Instead, the later June 2005 record 
relates "arthritis" and resultant back pain to the reported in-
service injury, and based on this inconsistency, the Board finds 
the opinions expressed in these records by Dr. M.B. to lack 
probative value (and the Board notes that there was no notation 
in the January 2005 x-ray findings of any "arthritis").  
Furthermore, based on the brevity of the rationale provided by 
Dr. M.B. in both the January 2005 and June 2005 records in 
comparison to the detailed rationale provided by the August 2009 
VA examiner, the Board finds these two January 2005 and June 2005 
records and the opinions expressed by Dr. M.B. therein to be of 
far less probative value than the opinion of the August 2009 VA 
examiner.

The Board also acknowledges a November 2006 letter written by Dr. 
A.M. to another physician in which he notes that the Veteran 
presented with chronic back pain that "goes back to an injury in 
World War II."  No detailed supporting rationale, however, is 
provided in support of Dr. A.M.'s opinion, and for this reason, 
in addition to the lack of any mention of the Veteran's post-
service occupational history or of his post-service back 
injuries, the Board finds the opinion of Dr. A.M. to be far less 
probative than the opinion of the August 2009 VA examiner.

The Board also acknowledges a February 2007 treatment record 
prepared by Dr. F.S. and cited by the Veteran as supporting his 
claim.  While the Board acknowledges that this record notes the 
Veteran's reported history of a back injury in service and of 
experiencing chronic pain since that time, the Board notes that 
no opinion is provided in this record regarding the relationship 
between the Veteran's back condition and service.  In other 
words, the Board notes that Dr. F.S. never opined that the 
Veteran's low back disorder was related to his reported history 
of a back injury in service.  In fact, absolutely no etiological 
opinion is provided in this record cited by the Veteran in 
support of his claim.  Therefore, the Board finds that this 
record has no probative value with regard to addressing whether 
the Veteran's low back disorder is related to service.  The Board 
notes that the mere transcription of a history provided by the 
Veteran of a reported back injury in service does not transform 
the Veteran's lay history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

The Board also acknowledges a more recent August 2010 letter from 
Dr. M.S. in which he notes that he is a pain management physician 
"currently treating him for presumed lumbar facet arthritis" 
(emphasis added), and in which he noted the Veteran's reported 
history of injuring his back in service and that he opined that 
his back condition "is partially related" to the reported in-
service back injury.  First, the Board notes that Dr. M.S. merely 
"presumed" the Veteran to have lumbar facet arthritis, i.e., no 
definite diagnosed back condition was provided by Dr. M.S.  
Secondly, while Dr. M.S. opined that the Veteran's "presumed" 
back condition was "partially" related to his reported in-
service back injury, no rationale was provided by Dr. M.S. for 
his conclusion.  In light of the speculative nature of the 
diagnosis nrecorded by Dr. M.S., and in light of the lack of 
rationale provided for Dr. M.S.'s conclusion regarding the 
relationship between the Veteran's back condition and his 
reported in-service back injury, the Board finds this record from 
Dr. M.S. to be of far less probative value than the opinion of 
the August 2009 VA examiner.

The Board notes that there is no other medical record in the 
claims file that includes any opinion as to the etiology of the 
Veteran's low back disorder.

Moreover, to the extent that the above discussed January and June 
2005 records from Dr. M.B., November 2006 letter from Dr. A.M., 
February 2007 treatment record from Dr. F.S., and August 2010 
letter from Dr. M.S. rely on the Veteran's reported history of an 
in-service back injury, the Board finds these records to lack 
probative value, as the Veteran reported a completely different 
history of back injury to VA clinicians in 2003 (when he reported 
his back has hurt ever since being pinned under a tractor in 1952 
or the 60s), and to his chiropractor from 2001 to 2008 (to whom 
he reported 30 post-service incidents causing back pain).  While 
the Board acknowledges that it may not find a medical opinion to 
lack probative value merely because it relies on a history 
provided by the veteran, see Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the Board notes that it may find a medical 
opinion to lack probative value where it relies on a history 
provided by the Veteran that lacks credibility, as is the case 
herein due to the inconsistencies in the Veteran's reported 
history of back injuries.

The Board acknowledges all of the Veteran's statements in support 
of his claim, including the fact that his ship collided with 
another ship in the South Pacific theater, that he suffered a 
back injury as a result, that he received some sort of 
undocumented treatment by clinicians in his medical detachment 
unit rather than going to sick bay for fear of being reassigned 
to a different outfit, and that he has experienced chronic pain 
as a result since service.  The Board concedes that his ship did 
in fact collide with another ship as the Veteran reported based 
on the unit records in the claims file.  Also, the Veteran is 
certainly competent to report falling down and hurting his back 
as a result of the collision, being treated by a clinician in his 
unit, and experiencing back pain.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Even assuming the Veteran did in fact 
injure his back in service however, the Board finds the Veteran's 
reported chronicity of symptomatology to lack credibility given 
the fact that there is no mention of any back injury or problems 
in his separation examination report, given the fact that there 
is no record of him ever mentioning any history of any in-service 
back injury to his chiropractor, to whom he reported 30 other 
incidents instead that caused him back pain, and in light of the 
fact that his prior story to VA clinicians in 2003 was that he 
experienced back pain ever since he injured his back in a tractor 
accident in 1952 or the 1960s.  Furthermore, the Board notes that 
while the Veteran may be competent to report falling in service 
and hurting his back, he is not competent to etiologically link a 
current low back disorder to an in-service injury reportedly 
incurred 66 years ago.  See Jeandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In summary, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for a low back disorder, and the benefit-of-
the-doubt rule is not for application.  There is not an 
approximate balance of evidence.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


